Citation Nr: 1736390	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-26 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In May 2017, the Veteran and his spouse testified before the undersigned at a videoconference hearing in Huntington, West Virginia.  A transcript of that hearing has been associated with the claims file and reviewed.  

In March 2011, the Veteran filed a claim for a lower back condition, which he also described as arthritis.  The RO characterized the claim as one for degenerative disc disease of the lumbar spine.  However, the Veteran has been diagnosed with rheumatoid arthritis of the lumbar spine.  Accordingly, the Board has broadened the claim on appeal and recharacterized it as one for a lumbar spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's lumbar spine disability, to include degenerative disc disease and myalgia, had its onset during or is otherwise etiologically related to his period of active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and myalgia, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

The Veteran is competent to report symptoms and experiences observable by his senses, including a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a lumbar spine disability have been met.

The evidence demonstrates current diagnoses of rheumatoid arthritis and degenerative disc disease (DDD) and myalgia of the lumbar spine.  07/08/2011 VBMS, Medical-Non-Government, pp. 9, 32; 03/27/2012 VBMS, VA Exam (Back DBQ), pp. 1-2.  Thus, the Board finds evidence of a current lumbar spine disability.  

In May 2017, the Veteran and his spouse testified that the Veteran fell and injured his back during a volleyball game while in service.  They further testified that the Veteran began experiencing back pain immediately after the incident and that the pain has persisted since that time.  Specifically, the Veteran's spouse recalls that a few days after the incident the Veteran had a hard time getting out of bed and standing, and that she had to assist him in putting on his Navy uniform pants.  05/17/2017 VBMS, Hearing Transcript, pp. 3-9.  
The Veteran testified that soon after discharge he sought medical treatment for his back.  The Veteran described meeting with multiple specialists, and being told at the time that a back operation may help but that he had a 50 percent chance of not walking after.  The Veteran stated that he did not receive real relief for his back pain until the late 1970s or early 1980s when he was treated by Dr. G.S.B., a rheumatologist who diagnosed him with ankylosing spondylitis and prescribed non-steroid anti-inflammatory drugs (NSAIDs).  The Veteran stated that he continued to take prescribed NSAIDs and do exercises for his back on a daily basis.  05/17/2017 VBMS, Hearing Transcript, pp. 9-11.  

Although many of the medical records described by the Veteran were unable to be obtained due to the length of time since treatment, the record does contain evidence of lumbar spine radiology testing in April 1999 demonstrating lumbosacral DDD and an April 1999 diagnosis of ankylosing spondylitis.  An October 1999 medical record indicates diagnoses of ankylosing spondylitis with bilateral sacroilitis and lumbar spondylosis with degenerative disc and joint disease.  06/18/2012 VBMS, Medical-SSA, pp. 13, 19.  The Board takes judicial notice of the fact that ankylosing spondylitis is a type of arthritis.  See Patient education:  Ankylosing spondylitis and other spondyloarthritis (Beyond the Basics), UpToDate, 
http://www.uptodate.com/contents/ankylosing-spondylitis-and-other-spondyloarthritis-beyond-the-basics (last visited Aug. 22, 2017) (noting that spondyloarthritis is a family of arthritis-associated diseases, of which ankylosing spondylitis is the most common member).  

The record demonstrates that the Veteran has continued to seek treatment for low back pain on a more or less continuous basis since the earliest evidence of such treatment in the record.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether low back pain was noted during service and whether there is post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 495-97.  

The Board acknowledges the March 2012 VA examiner's opinion that the Veteran's lumbar spine DDD was less likely than not incurred in or related to his period of active service.  However, the Board assigns the opinion little probative weight, as the examiner incorrectly noted DDD first being diagnosed in 2003, and the examiner failed to address the Veteran's lay contentions regarding a contemporaneous diagnosis of ankylosing spondylitis by Dr. G.S.B. in the late 1970s or early 1980s, or experiencing low back pain on a regular basis since discharge.  As the disability in question is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection may be established solely on the basis of continuity of symptomatology.  Walker, 1331, 1338.  Hence, any doubt on this material issue is resolved in the Veteran's favor and the claim is granted.


ORDER

Service connection for a lumbar spine disability, to include degenerative disc disease and myalgia, is granted.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


